      Case 1:16-cv-01256-EGS Document 49 Filed 07/26/19 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

                                                   )
    AMERICAN CIVIL LIBERTIES UNION                 )
    and AMERICAN CIVIL LIBERTIES                   )
    UNION FOUNDATION,                              )
                                                   )
                 Plaintiffs,                       ) Case No. 1:16-cv-01256 (EGS)
                                                   )
          v.                                       )
                                                   )
    CENTRAL INTELLIGENCE AGENCY et                 )
    al.,                                           )
                                                   )
                 Defendants.                       )
                                                   )

    JOINT STATUS REPORT AND PROPOSED SCHEDULE FOR FURTHER
                         PROCEEDINGS

       Plaintiffs American Civil Liberties Union and American Civil Liberties Union

Foundation (collectively, “the ACLU” or “Plaintiffs”) submitted identical Freedom of

Information Act (“FOIA”) requests to nineteen (19) different Government entities for

seven different categories of information related to Defendants’ respective prepublication

review processes. ECF No. 1. In this action, the ACLU sued eighteen of those entities for

failing to respond to its FOIA requests. Id. 1 The parties submitted Joint Proposed

Scheduling Orders updating the Court on the status of the FOIA requests at issue on

November 4, 2016; April 7, 2017; June 23, 2017; August 25, 2017; October 20, 2017;

December 22, 2017; March 9, 2018; May 18, 2018; August 10, 2018; September 21, 2018;




1
  While reserving its right to seek attorney’s fees, the ACLU has stipulated to dismissal of
seven entities: Coast Guard, Department of Defense, Department of Energy, Department
of Justice, Drug Enforcement Administration, Marines, and National Geospatial-
Intelligence Agency. See ECF No. 28.

                                             1
      Case 1:16-cv-01256-EGS Document 49 Filed 07/26/19 Page 2 of 3



December 10, 2018; and February 11, 2019. ECF Nos. 23, 26, 27, 29, 30, 32, 36, 37, 39,

40, 42, 45.

       Pursuant to the Court’s Order of February 12, 2019, the parties now file this Joint

Status Report and Proposed Schedule for Further Proceedings, updating the Court on the

status of Defendants’ responses to Plaintiffs’ FOIA requests and proposing a schedule for

further proceedings.

I.     Status of FOIA requests

       All remaining Defendants (Air Force, Central Intelligence Agency (“CIA”),

Defense Intelligence Agency, Department of Homeland Security, Department of State,

Department of the Treasury, Federal Bureau of Investigation, National Reconnaissance

Office, National Security Agency, Navy, and Office of the Director of National

Intelligence) have finished producing all non-privileged, responsive records.

       The parties continue to discuss what Plaintiffs characterize as objections regarding

one aspect of the Air Force’s and CIA’s productions.

II.    Proposed schedule for further proceedings

       The parties have conferred, and jointly propose the following schedule for further

proceedings:

              •   Plaintiffs shall communicate all issues and withholdings they plan to

                  challenge to Defendants on or before July 31, 2019.

              •   The parties shall meet and confer, and file a further joint status report no

                  later than August 7, 2019, proposing a schedule for dispositive motions.

       The parties respectfully submit that the adoption of the proposed schedule will

facilitate the efficient resolution of this lawsuit and conserve the Court’s resources.


                                                2
     Case 1:16-cv-01256-EGS Document 49 Filed 07/26/19 Page 3 of 3



Accordingly, the parties respectfully request that the Court enter the above-described

schedule for further proceedings.

       A proposed order reflecting this proposal is attached hereto for the convenience of

the Court.



Dated: July 26, 2019                         Respectfully submitted,


 _/s/ Jameel Jaffer___________                  JOSEPH H. HUNT
 Jameel Jaffer (D.D.C. Bar No. MI0067)          Assistant Attorney General,
 Ramya Krishnan (admitted pro hac vice)         Civil Division
 Alex Abdo (admitted pro hac vice)
 Knight First Amendment Institute               ELIZABETH J. SHAPIRO
   at Columbia University                       Deputy Branch Director
 475 Riverside Drive, Suite 302
 New York, NY 10115                             /s/ Antonia Konkoly_________
 (646) 745-10115                                ANTONIA KONKOLY
 alex.abdo@knightcolumbia.org                   United States Department of Justice
                                                Civil Division, Federal Programs Branch
 Brett Max Kaufman (D.D.C. Bar No.              Tel: (202) 514-2395
  NY0224)                                       Fax: (202) 305-8517
 American Civil Liberties Union                 antonia.konkoly@usdoj.gov
 125 Broad Street—18th Floor
 New York, NY 10004                             Counsel for Defendants
 T: 212.549.2500
 F: 212.549.2654
 bkaufman@aclu.org

 Arthur B. Spitzer (D.C. Bar No. 235960)
 American Civil Liberties Union
   of the Nation’s Capital
 4301 Pennsylvania Avenue, NW,
 Suite 434
 Washington, D.C. 20008
 T: 202.457.0800
 F: 202.457.0805
 artspitzer@aclu-nca.org

 Counsel for Plaintiffs




                                            3
